DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kang US 20210124209.
Regarding claim 1, Kang teaches a display device comprising: a display panel; a frame (fig. 6 20) located at a rear of the display panel; an optical plate (63a) located between the frame and the display panel; a guide panel (240) coupled to the frame, the guide panel being configured to support the optical plate, the guide panel being configured to provide a space between the optical plate and the frame; and a light source (251) and a substrate (252) configured to provide light to the optical plate in the space, wherein the display panel comprises: an active area (part of 10 overlapping 61/62) configured to display an image; and an inactive area (overlapping 72) formed at an edge of the active area, the inactive area being configured not to display an image, the display panel is coupled to the optical plate via a first adhesive member (72) disposed in contact with the inactive area, and the optical plate is fixed to the guide panel via a second adhesive member disposed in contact with an area corresponding to the inactive area between the optical plate and the guide panel.
Regarding claim 14, Kang teaches the guide panel is fixed to the frame via a fastening member (99)  extending through the frame.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang.
Regarding claim 2, Kang teaches the guide panel comprises: a vertical surface (241) extending long from the optical plate in a direction toward the frame; a coupling surface (243) coupled to the frame; a seating surface (near 71), on which the second adhesive member is located, the seating surface being connected to the vertical surface.  Kang also teaches an inclined surface (145) configured to interconnect the seating surface and the coupling surface (146), the inclined surface being configured to form an obtuse angle (see fig. 5) relative to the frame.  It would have been obvious to combine features of fig 5 or fig. 6 as one of ordinary skill in the art can modify the shape of the frame guide panel as necessary according to space, complexity weight etc.
Regarding claim 15, Kang teaches all the limitations of claim 15 except a source printed circuit board (PCB) located at a rear of the frame; and a flexible cable extending from a lateral surface of the display panel, the flexible cable being connected to the source PCB.   However placement of the PCB along a rear frame and routing a flexible able to a lateral surface of the display panel is considered an routine optimization as PCBs and the routing of cable are optimized according to several factors such as space and cost considerations and it would have been one of ordinary skill in the art to provide a source printed circuit board (PCB) located at a rear of the frame; and a flexible cable extending from a lateral surface of the display panel, the flexible cable being connected to the source PCB and examiner takes official notice of this.

Claim 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Park US 2017/0322361.
Regarding claim 3, Kang teaches the optical plate comprises: a panel (63) configured to form a core; a first optical sheet (63b) located between the glass panel and the display panel, the first optical sheet being coupled to one surface of the panel; and, , the first adhesive member is adhered to the display panel and the glass panel, and the second adhesive member is adhered to the seating surface of the guide panel and the panel.
Kang does not explicitly teach a second optical sheet disposed opposite the first optical sheet with respect to the glass panel, the second optical sheet being coupled to the other surface of the glass panel an area of each of the first optical sheet and the second optical sheet is less than an area of the glass panel, whereby a portion of the glass panel adjacent to the inactive area of the display panel is exposed outside and the panel being glass.  Kang however does disclose the panel is a diffusion “plate” in which case glass is an obvious material choice for a diffusion plate.  Park teaches a first optical sheet (where an area of each of the first optical sheet whereby a portion of the glass panel adjacent to the inactive area of the display panel is exposed outside (fig. 3) to reduce moisture from entering the inner components [0082].  While Kang and Park do explicitly show a second optical sheet with similar seal can be formed on the second surface to meet limitation of a second optical sheet disposed opposite the first optical sheet with respect to the glass panel, the second optical sheet being coupled to the other surface of the glass panel an area of each of the first optical sheet and the second optical sheet is less than an area of the glass panel, whereby a portion of the glass panel adjacent to the inactive area of the display panel is exposed outside and the panel being glass.  Therefore, it would have been obvious to modify Kang in view of Park to prevent moisture from entering the inner components.
Regarding claim 11, Kang teaches a lens (fig. 5 53) configured to cover the light source, the lens being mounted on the substrate; and a reflection sheet (54) located on the substrate, , and a distal end of the reflection sheet is located adjacent to the guide panel (240).  Kang does not explicitly teach wherein the reflection sheet is located between the substrate and the lens however Son does disclose a reflection sheet (fig. 5 210) is located between the substrate (128b) and the lens (129).  It would have been a matter of obvious design choice to use this configuration as it does not appear to significantly alter the operation of the device.
Claim 4-6 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Park US 2017/0322361 and further in view of Kim US 2017/0083273.
Regarding claim 4, Kang teaches a reflection sheet, the reflection sheet comprising: a first part located on the substrate.  Kang does not explicitly teach and a second part located at the inclined surface of the guide panel.  Kim teaches extending a reflection sheet (640) to a second at an inclined surface of a similar guide panel (230) to enhance light utilization.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Kang and Park in view of Kim to enhance light utilization.
	Regarding claim 5, Kang teaches a barrier (fig. 10 73) configured to cover a lateral surface of the optical plate adjacent to the first adhesive member and the second adhesive member.
	Regarding claim 6, Kang teaches barrier comprises a reflective material or an absorptive material (adhesive is considered an absorptive material).
Regarding claim 9, Kang teaches the display panel further comprises a sealant (fig. 10 73 an adhesive can be considered a sealant) configured to cover the inactive area at a lateral surface of the display panel, and a width of each of the inactive area  (71) and the sealant is less than a width of an exposed surface of the glass panel with which the second adhesive member (71) is in contact.
	Regarding claim 10, Kang teaches the optical plate further comprises a side cover (73) formed at a lateral surface of the glass panel adjacent to the first adhesive member, and the side cover comprises an absorptive material (adhesive 73 can be considered adhesive) or a reflective material.

Allowable Subject Matter
Claims 7-8 and 12-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871